IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,230-01


                 EX PARTE DAMONTE JACQUE PATTERSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CCC-18-22653A IN THE 52ND DISTRICT COURT
                           FROM CORYELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

assault of a family or household member by impeding breath or circulation and sentenced to

imprisonment for seven years.

        On March 21, 2018, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court prematurely. We remand this application to the 52nd District

Court of Coryell County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 11, 2018
Do not publish